Citation Nr: 0208960	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-22 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently rated 10 percent disabling.

2.  Entitlement to service connection for a pinched nerve in 
the left leg, claimed as secondary to the service-connected 
low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
February 1991.

This matter comes before the Board of Veterans' Appeals (the 
Board) from an April 1999 rating decision of the Detroit, 
Michigan, Regional Office (the RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for a 
low back disability and a February 2001 rating decision which 
denied service connection for a pinched nerve in the left 
leg, claimed as secondary to the service-connected low back 
disability.  

At a videoconference hearing before the undersigned Member of 
the Board in May 2002, the veteran raised the issues of 
entitlement to service connection for a pinched nerve in her 
neck, secondary to her service-connected low back disability 
and entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  The RO has not adjudicated these issues and they 
are not currently before the Board.  They are referred to the 
RO for appropriate development.  


FINDINGS OF FACT

1.  The veteran's low back disability is productive of pain 
and severe limitation of motion; there is no objective 
evidence of neurological pathology.  

2.  The medical evidence indicates that the veteran does not 
have a pinched nerve in her left leg.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for the 
veteran's service-connected low back disability have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).

2.  The veteran does not have a pinched nerve in the left leg 
which is proximately due to or the result of a service-
connected low back disability.  38 C.F.R. § 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for her 
service-connected low back disability, which is currently 
evaluated as 10 percent disabling.  She also seeks 
entitlement to service connection for what she calls a 
"pinched nerve" in her leg, which she contends is secondary 
to the service connected low back disability.

In the interest of clarity, after disposing of some 
preliminary matters, the Board will separately address the 
two issues on appeal.

Initial Matter - The Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA eliminated the statutory and 
judicial requirement that a claim be well-grounded.  The VCAA 
also redefined the obligations of VA with respect to its duty 
to assist claimants in the development of their claims, thus 
superceding the decision of the Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999) 
[withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000)], which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

In addition to eliminating the well groundedness requirement, 
the VCAA revised VA's obligations in two other significant 
ways.  First, VA has a duty to notify a claimant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate his or her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
These amendments became effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  

The VCAA is applicable to all claims filed on or after its 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

Since the VCAA eliminates the "gatekeeping" function in the 
VA claims process imposed by the standard for a well-grounded 
claim, see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. 
Cir. 2000), the Board is of the opinion that the VCAA and its 
implementing regulations are more favorable to the veteran.  
Holliday v. Principi, 14 Vet. App. 280 (2001); see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) [where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply].   Hence, the VCAA must be applied to the 
veteran's claims.  

In summary, the VCAA alters the legal landscape in three 
distinct ways:  the duty to notify, the duty to assist, and 
the standard of review.  The Board will address these 
concepts within the context of the circumstances presented in 
this case.  

Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2001)].  

A review of the April 1999 and February 2001 rating actions, 
the August 1999 and January 2002 statements of the case 
(SOC), and the February 2001 and January 2002 supplemental 
statements of the case (SSOC) in the veteran's appeal 
discloses that all applicable laws and regulations, and 
reasons or bases for the RO's determination have been 
provided to the veteran during the appeal process.  

In a May 2000 letter, the RO requested that the veteran 
submit a copy of her MRI and X-ray reports from St. John's 
Hospital.  The results of a CT scan were associated with the 
file in August 1999.  She was provided a VA Form 21-4142, 
Request for Release of Medical Information, if she needed 
assistance obtaining the reports.  However, she did not 
submit either the reports or the form requesting assistance.  
In a May 2001 letter, the veteran was notified of the recent 
enactment of the VCAA.  The letter explained that it was her 
responsibility to submit evidence to support her claim, and 
that VA was responsible for making reasonable efforts to help 
her obtain any relevant evidence identified by her and to 
notify her if attempts to secure the evidence were 
unsuccessful.  She did not provide a response to this letter.  
At her videoconference hearing in May 2002, the veteran's 
representative requested 30 days from the date of the hearing 
to submit the MRI report and records from her physical 
therapy.  This evidence has not been received and an 
extension of time to submit these documents has not been 
requested.  

The Board concludes that under the circumstances here 
presented the veteran has been accorded ample notice as 
required by the VCAA.  

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  Medical 
reports from the veteran's claim for Social Security 
disability have been included with the file.  The RO provided 
her with copies of the appropriate forms to assist her in 
requesting any outstanding relevant private medical records.  
However, she did not return these forms.  Again, it is noted 
that at her videoconference hearing in May 2002, the 
veteran's representative requested that the record remain 
open for 30 days following the hearing so she could submit a 
private MRI report and physical therapy records.  However, no 
additional evidence was received, and an extension of time 
has not been requested.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 
38 U.S.C.A. § 5103A(d) (West Supp. 2001)].  A review of the 
file reveals that the veteran was afforded spine examinations 
in March 1999 and April 2000; and a brain and spinal cord 
examination in April 2000.  The reports from these 
examinations have been included with the file.

The veteran and her accredited representative have been 
accorded ample opportunity to present evidence and argument 
in support of her claims, including testifying at a personal 
hearing which was chaired by the undersigned Board Member.

Accordingly, for the reasons and bases expressed above the 
Board concludes that the requirement of the VCAA pertaining 
to VA's duty to assist the veteran in the development of her 
claims has been met.  Consequently, the Board finds that no 
useful purpose would be served in remanding this matter to 
the RO for more development.  As the Court recently stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001).  

Standard of review

As discussed above, the concept of a (not) well grounded 
claim has been eliminated.  Accordingly, the current standard 
of review for all claims is as follows.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  
 
The Board will apply this standard of review in evaluating 
the veteran's claims.

1.  Entitlement to an increased rating for a low back 
disability, currently rated 10 percent disabling.

Initially, it is noted that the veteran's service-connected 
lumbar spine disability was characterized as degenerative 
disc disease of L5-S1, and it is currently rated 10 percent 
disabling under Diagnostic Code 5293, which pertains to 
intervertebral disc syndrome.  

When intervertebral disc syndrome is moderate with recurring 
attacks, a 20 percent disability rating is assigned.  When 
intervertebral disc syndrome is severe with recurring 
attacks, and only intermittent relief, a 40 percent 
disability rating is assigned.  When intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief is assigned a 60 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).  

However, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Recent physical examinations show a diagnosis of degenerative 
disc disease of the lumbar spine, with minimal central disc 
herniation at L5-S1 and without neurologic pathology.  The 
most significant physical findings include limitation of 
motion of the lumbar spine and low back pain.  Significantly, 
upon VA spine examination in March 1999, the examiner stated 
that the veteran's lower limbs were negative for neurological 
deficiency and upon VA spinal cord examination in April 2000, 
the examiner concluded that the veteran did not have any 
neurological disability. Deep tendon reflexes were within 
normal limits at a VA spine examination in April 2000.  Thus, 
the predominant aspect of the veteran's clinical picture 
involves limitation of motion of the lumbar spine, and 
complaints of pain.  Therefore, based on the history and 
current findings, the Board concludes that a rating under 
Diagnostic Code 5293, which contemplates neurological 
deficits, is not appropriate.  The veteran's low back 
disability will accordingly be evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, which pertains to limitation 
of motion of the lumbar spine.  

Under Diagnostic Code 5292, a 10 percent rating is assigned 
for slight limitation of motion of the lumbar spine, a 20 
percent evaluation is assigned for moderate limitation of 
motion, and a 40 percent evaluation is assigned for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2001).  

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 U.S.C.A. § 7104(a) (West 1991); 
38 CF.R. § 4.6 (2001).

In the present case, the veteran has continuously complained 
of limited motion of the lumbar spine and low back pain.  
Upon VA spine examination in March 1999, the examiner noted 
that the veteran's range of motion tests were resisted, with 
complaints of pain.  Muscle spasms were not present.  
However, upon VA spine examination in April 2000, range of 
motion studies showed flexion to 20 degrees; extension to 10 
degrees; right and left lateral flexion to 20 degrees; and 
right and left rotation to 20 degrees.  All movements were 
painful, and paraspinal muscle spasms were present around the 
lumbar area.  Based on these most recent clinical findings, 
the Board concludes that the veteran's limitation of motion 
of the lumbar spine is severe.  Therefore, a 40 percent 
rating is warranted under Diagnostic Code 5292.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2001).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and § 4.45 are 
applicable.  In the instant case, the veteran is receiving a 
40 percent evaluation for limitation of motion of the lumbar 
spine under Diagnostic Code 5292, which is the maximum 
allowable rating.  Accordingly, the aforementioned provisions 
of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.  
See Johnston, 10 Vet. App. at 85.  

As discussed at the videoconference hearing, the Board has 
also considered whether a separate disability rating would be 
appropriate for neurological findings appropriate to the site 
of the diseased disc under the diagnostic codes pertinent to 
rating neurological disorders.  See Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994); Bierman v. Brown, 6 Vet. App. 125 
(1994).  Under Bierman, the provisions of Diagnostic Code 
5293 do not expressly prohibit a separate neurological rating 
from being assigned in situations in which such a rating is 
warranted.  In Bierman, it was noted that manifestations of 
neurological symptomatology of a lower extremity which are 
distinct from low back symptoms (that is, neither duplicative 
or overlapping) could be rated under another diagnostic code 
without violating the VA anti-pyramiding regulation, 
38 C.F.R. § 4.14.  

However, as discussed above, the medical reports clearly 
demonstrate that the veteran's clinical picture does not 
involve any neurological findings related to a diseased disc.  
Upon VA spine examination in March 1999, the examiner stated 
that the veteran's lower limbs were negative for neurological 
deficiency.  Upon VA brain and spinal cord examination in 
April 2000, the examiner concluded that the veteran did not 
have any neurological disability associated with her low back 
disability.  Therefore, the Board finds that a separate 
disability rating is not warranted, because the objective 
medical evidence does not demonstrate that the veteran 
suffers from a separate neurological disability of the left 
leg.  

In the August 1999 statement of the case, the RO considered 
the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b) (2001).  Consequently, the matter must be 
addressed in this decision.  Although the Board has no 
authority to grant an extraschedular rating in the first 
instance, it may consider whether the RO's determination with 
respect to that issue was proper.  VAOPGCPREC 6-96; see Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) [the Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required]; see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) [the Board may affirm a RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)].  

The RO found that referral for extra-schedular consideration 
was not warranted in this case. The Board agrees.  
Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  38 C.F.R. § 
3.321(b)(1) (2001); Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  The regulation provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  "An 
exceptional case includes such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The record does not reflect that the veteran has required any 
hospitalization for her low back disability.  Moreover, there 
is no objective evidence that her low back disability has 
markedly interfered with employment.  While the record 
reflects that the veteran is currently unemployed, there is 
no medical evidence which ascribes such unemployment to her 
service-connected back disability.  The veteran has reported 
that she has difficulty walking due to her back disability 
and currently ambulates with the assistance of a walker.  
However, the clinical findings discussed in the medical 
reports do not support the severity of her complaints.  Upon 
VA spine examinations in March 1999 and April 2000, muscle 
tone in the lumbar spine was good and there was no atrophy.  
She complained of severe pain upon palpation, but there was 
no pain upon coughing.  Straight-leg raising was positive on 
both sides but Lasegue test was negative.  X-rays in March 
1999 were negative, with no evidence of traumatic or 
orthopedic pathology.  

Accordingly, the Board finds that there is no objective 
medical evidence which demonstrates anything exceptional or 
unusual about the veteran's service-connected low back 
disability which is not contemplated in the criteria in VA's 
Schedule for Rating Disabilities.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  Therefore, referral of the case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.  

2.  Entitlement to service connection for a pinched nerve in 
the left leg, claimed as secondary to the service-connected 
low back disability.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001). 

 Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448.  

As an initial matter, the Board observes in passing that the 
veteran does not contend, nor does the record on appeal 
demonstrate, that her claimed pinched nerve in the left leg 
had its onset during her period of military service.  
Therefore, the Board's discussion will focus on the veteran's 
claim of entitlement to service connection for this 
disability on a secondary basis, as she has asserted.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Cf. Hickson v. West, 12 Vet. App. 247, 253 
(1999); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

It is clear that a service-connected low back disability 
exists.  This disability has been extensively described 
above.  Element (2) of the Hickson analysis has therefore 
been met.

After having carefully reviewed the record, the Board 
believes that the veteran's claim may be denied on two 
separate bases.  First, there is no evidence that the veteran 
has a pinched nerve in her left leg.  Second, even if a 
pinched nerve (or a similar disease process) were to 
currently exist, there is no competent medical evidence which 
links such to the veteran's service-connected back 
disability.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995) [the Board has the fundamental authority to decide a 
claim in the alternative].  In short, for reasons which will 
be fully articulated below, the Board finds that elements (1) 
and (3) of the Hickson analysis have not been met.

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  

In this case, the veteran has not been diagnosed with a 
pinched nerve in the left leg, or for that matter any other 
neurological disability of the left leg.  As discussed above, 
her clinical evaluations have consistently shown that she 
does not have any neurological disability associated with her 
left leg.  She was diagnosed with non-anatomic sensory 
disturbance of the left lower extremity.  The Board reads 
"non-anatomic" literally, that is, there is no anatomical 
explanation for the veteran's left lower extremity 
complaints.  

It is clear from a review of the entire record that any 
reference to a "pinched nerve" in the left leg emanates from 
the veteran herself.  It is now well-established that a lay 
person without medical training, such as the veteran, are not 
competent to opine on medical matters such as diagnosis, date 
of onset or cause of a claimed disability. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(2) ["competent lay evidence" means any evidence 
not requiring specialized education, training or experience].

In the absence of medical evidence indicating a pinched nerve 
or other disorder of the left leg, service connection may not 
be granted.  See Brammer and Rabideau, supra; see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

It is also well established that "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In 
the case of secondary service connection, the claimed 
disability must be shown to be proximately due to, the result 
of, or aggravated by a service-connected disability.  See 
38 C.F.R. § 3.310(a); Harder; Allen, supra.  Here, the 
medical evidence does not show that the veteran's left lower 
extremity complaints are related to her service-connected low 
back disability.  Indeed, the medical reports are unanimous 
in indicating that a lower extremity disability does not 
exist, much less is related to the service-connected low back 
disability.  

The veteran has offered her own statements and testimony to 
the effect that she currently has a pinched nerve in her left 
leg that is related to her low back disability.  However, as 
lay person she is not considered competent to offer opinions 
regarding matters such as diagnosis, causation and medical 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

For the reasons expressed above, the Board concludes that the 
preponderance of the evidence establishes that a pinched 
nerve in the left leg does not currently exist and that any 
lower extremity complaints are not etiologically related to 
her service-connected low back disability.  Since the 
preponderance of the evidence is against the veteran's claim, 
the benefit sought on appeal is denied.  


ORDER

A 40 percent rating for a low back disability is granted, 
subject to the regulations governing the payment of monetary 
awards. 

Entitlement to service connection for a pinched nerve in the 
left leg, claimed as secondary to the service-connected low 
back disability, is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

